

ADVANCE SCHEDULE
No. 02


ONE UP INNOVATIONS, INC.
FOAM LABS, INC.


Funding Date: May 23, 2011


This Advance Schedule (the “Schedule”) is issued pursuant to and is subject to
all terms and conditions of the Credit Card Receivables Advance Agreement, dated
on or about November 2, 2010 (as amended from time to time in accordance with
its terms, the “Master Agreement”), between CC FUNDING a division of CREDIT CASH
NJ, LLC (the “Lender”) and ONE UP INNOVATIONS, INC. and FOAM LABS, INC.,
(individually and collectively, the "Merchant"). Capitalized terms used and not
defined in this Schedule have the meanings given to them in the Master
Agreement.


The Merchant has requested that the Lender make an Advance to the Merchant, and
the Lender is willing to make such Advance, in each case subject to the
following terms and conditions:


1.
The Advance Amount is:
$400,000.00
     
2.
The fee is:
$48,000.00
     
3.
The Collection Amount is:
$448,000.00
     
4.
The Fixed Daily payment is:
$2,074.08
      5. The Collection Date is March 23, 2012 [insert date that is 10 months
from the funding date]     6. The Collection Account Bank and Collection Account
are as follows:



Bank name:
Signature Bank
 
111 Broadway
 
New York, NY 10006
Routing/ABA Number:
026013576
Account Name to credit:
One Up Innovations
Account Number to credit:
1500949747




 
7.
The Merchant agrees to repay the Collection Amount (plus all Reimbursable
Expenses) by remitting (or causing to be remitted) to the Lender, on or before
the Collection Date, the Collection Amount plus all Reimbursable Expenses, by
authorizing Lender to retain the Fixed Daily Payment from the Collection Account
as provided in the Master Agreement. If the Collection Amount is remitted to the
Lender before the Collection Date, the Merchant shall not be entitled to any
refund or other compensation. If the Collection Amount is not remitted to the
Lender by the Collection Date, Merchant may be subject to extension fees as set
forth in the Master Agreement.

 
 
Page 1 of 2

--------------------------------------------------------------------------------

 



 
8. 
The Merchant hereby reaffirms and further grants to the Lender a security
interest in the Collection Account and Collateral (including, without
limitation, all Credit Card Receivables and/or proceeds thereof at any time
deposited therein) to secure the Merchant's obligation to pay the Collection
Amount (plus all Reimbursable Expenses) and to secure all other existing and
future obligations of the Merchant to the Lender




 
9. 
The Merchant understands and agrees that all Advances by Lender to Merchant
under the Master Agreement, this Advance Schedule, and under any other Related
Agreements constitute one loan, and all indebtedness and obligations of Merchant
to Lender under the Master Agreement, this Advance Schedule and the Related
Agreements, present and future, constitute one general obligation secured by the
Collateral. Merchant further understands that they shall be jointly and
severally liable for payment of all of the obligations owing to Lender under all
Advance Schedules, the Master Agreement and the Related Agreements and under any
other agreement between Lender and any Merchant.




 
10. 
The Merchant reaffirms all terms, conditions and agreements set forth in the
Master Agreement and any Related Agreements and further represents and warrants
to the Lender that all representations and warranties made by the Merchant in
the Master Agreement and any Related Agreements entered into on or before the
date hereof are true and correct on the date hereof as if made on the date
hereof.



This Schedule may be executed in counterparts. Each counterpart shall be deemed
an original but all of which together shall constitute one and the same
instrument. An executed facsimile of this Schedule shall be deemed to be a valid
and binding agreement between the parties hereto.


Agreed to:
         
CC FUNDING, a division of
 
ONE UP INNOVATIONS, INC.
CREDIT CASH NJ, LLC
 
for itself and as Disbursing Agent
      By:
/s/ Dean Landis
  By:
/s/ Louis Friedman
Name: Dean Landis
 
Name: Louis Friedman
Title:
  
Title:   President & CEO



STATE OF GEORGIA
)
 
)ss.:
COUNTY OF FULTOV
)



On this 19 day of May, 2011 before me personally appeared Louis S. Friedman,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he/she is the President of ONE UP INNOVATIONS, INC. and
FOAM LABS, INC., the corporations herein described and that he/she executed the
same in his/her capacity as an officer of said corporations, and that he/she
signed the instrument by order of the board of directors of said respective
corporations.



 
/s/ Corey Underhill
 
Notary Public
     
Corey Underhill
 
Notary Public, Fulton County, Georgia
 
My Commission Expires Jan. 12, 2014

 
 
Page 2 of 2

--------------------------------------------------------------------------------

 